[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT         FILED
                        ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                June 29, 2005
                                No. 04-12709
                                                             THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                        Agency Docket No. A77-928-391

KOL KROI,

                                                               Petitioner,

      versus

U.S. ATTORNEY GENERAL,

                                                               Respondent.

                        __________________________

                      Petition for Review from a Decision
                      of the Board of Immigration Appeals
                         _________________________

                                (June 29, 2005)

Before TJOFLAT, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:

      Kol Kroi seeks review of the Board of Immigration Appeals’ (“BIA”) order

affirming without opinion the immigration judge’s (“IJ’s”) decision to deny him
asylum and withholding of removal under the Immigration and Nationality Act

(“INA”) and relief under the United Nations Convention Against Torture

(“CAT”). For the reasons discussed below, we DENY Kroi’s petition.

                                    I. BACKGROUND

       On 15 June 2000, Kroi, a native and citizen of Albania, arrived in the

United States and applied for admission under the Visa Waiver Permanent

Program (“VWP”).1 Later, Kroi submitted an application for asylum, withholding

of removal, and CAT relief.

       In his application for asylum and testimony before the IJ, Kroi claimed that

he suffered past persecution in Albania because of political opinions and

membership in the Albanian Democratic Party (“DP”). Additionally, he asserted

that he has a reasonable fear of future persecution upon return to Albania and that

he is eligible for withholding of removal and CAT relief. Kroi stated the

following specific facts. In 1997, a group of “communist criminals” stopped him

and demanded money to support the communist party. AR at 189. When he

refused to give them money, they threatened his life. In 1998, Kroi joined DP

because “Communists gangs and terrorists,and ex-Communist Party members” had


       1
         The VWP authorizes the Attorney General to waive the entry document requirements for
qualifying nationals of certain countries who are seeking temporary admission to the United States
as nonimmigrant visitors. See INA § 217(a), as amended, 8 U.S.C. § 1187(a); 8 C.F.R. § 217 et seq.

                                                2
taken over the Albanian government in 1997. Id. at 131. Kroi had no specific role

or job in the DP, but he attended meetings with friends, talked to people about the

DP, argued that Communists should not return to power in Albania, and

contributed to the party financially. He also attended a demonstration after the

death of a DP member of parliament.

      In April 2000, the Albanian police came to Kroi’s house and took him to the

police station. At the station, they told him that they were aware of his DP

membership and financial contributions and threatened to put him in jail if he did

not stop supporting the DP. They also advised him to “become one of us” and to

“contribute to our party instead.” Id. at 134. Kroi understood that they meant the

Socialist Party (“SP”) when they referred to “our party.” Kroi did not report this

incident because he feared he would be killed. Kroi stated that two of his friends

who also had been members of the DP were murdered because they refused to

contribute money to the communist mafia.

      Two or three days after the incident with the police, people stopped him in

the street and demanded money. They stated that they knew he went to DP

meetings. When Kroi refused to give them money, they did not harm him. A few

days later, armed masked men came to his house and demanded money. They told

Kroi that they knew he gave money to the DP and that he needed to give the

                                         3
masked men money to support the Communist Party. After the masked men

threatened Kroi at his house, Kroi decided to leave Albania because he thought his

life was in danger on account of his political involvement.

      Since he left Albania, Kroi’s family has informed him that police have

returned to his house to look for him. Kroi believes he will be killed if he returns

to Albania. At trial, Kroi intimated that his family in Albania had not been harmed

or had any problems with the masked men since his departure.

      In addition to his statements about the above incidents, Kroi presented the

following documentary evidence: (1) his high school diploma, (2) employment

records, (3) documents verifying his military service in Albania, membership in

the Catholic Church, and membership in the DP, and (4) a 2001 article which

mentioned Kroi and his DP membership and essentially reiterated the factual

claims made in Kroi’s application for asylum.

      According to the U.S. Department of State’s 2000 Country Report on

Human Rights Practices in Albania, Albania is a republic with a multiparty

parliament, prime minister, and president who was elected by parliament. The SP

won 121 of 155 seats in parliament in the 1997 Albanian elections, which

occurred “after a 5-month period of chaos and anarchy due to the collapse of

pyramid schemes.” Id. at 224. At the time of the report, untrained and unreliable

                                          4
police officers posed one of the most severe threats to internal security. Although

the government generally respected human rights, some problems were reported.

The DP made credible claims that its members were harassed by the government,

but there were no confirmed cases of political killings by the government.

Although the Albanian Constitution stipulated against torture and brutal treatment,

police officers abused suspects and arrested persons, and in 2000, more than 190

police officers were fired because of “incompetence, lack of discipline, or

violations of the law,” id. at 226. At the time of the report, the police continued to

arrest and detain people arbitrarily.

       According to the 2001 State Department Country Report on Human Rights

Practices for Albania, the Albanian government has a poor human rights record,

and the DP frequently reported that its members suffered harassment or dismissals

from official positions for political reasons. On one occasion, a DP supporter was

arrested and died in prison.2 The DP accused the government of failing to

investigate its allegations that more than 21 of its members, supporters, and

officials had been killed between 1997 and 1999.




       2
        In this instance, the medical examiners concluded that DP member’s death was a suicide.
His family and members of the DP did not believe that explanation. (Id.)

                                              5
      According to the 2001 State Department’s Albania Profile of Asylum

Claims and Country Conditions, it is highly unlikely that many applicants will

have credible claims to political persecution. Albania has a coalition government

led by the Socialist Party, but many applicants attempt to bolster their claims for

asylum by alleging that a communist regime has returned to power. The Profile

states that such claims are “contradicted by virtually all state actions.” Id. at 217.

Incidents of persons being targeted for persecution based on political grounds

were very rare at the time of the report, while organized and amateur crime were

much more prevalent. All political parties had been active throughout Albania

with no pattern of mistreatment. “There [was] no post-Communist tradition of

retribution against political leaders and few instances thereof.” Id. at 218.

      The IJ denied Kroi’s application for asylum, withholding of removal, and

CAT relief. After summarizing the evidence presented by Kroi, the IJ made the

following findings: (1) Kroi’s testimony was generally credible; (2) the conduct

that Kroi was subjected to by the Albanian police did not rise to the level of past

persecution; (3) Kroi failed to establish an objectively reasonable fear of future

persecution; and (4) there existed no nexus between Kroi’s DP membership and

the extortion he suffered, given the widespread corruption in Albania. Stating that

an alien who flees general conditions of violence and human rights violations in

                                           6
his home country does not qualify for asylum, the IJ also found that neither Kroi

nor his family was physically harmed and concluded that Kroi was not eligible for

asylum. Additionally, the IJ determined that Kroi failed to demonstrate the higher

burden needed for withholding of removal because he did not demonstrate

eligibility for asylum. Finally, the IJ ruled that Kroi failed to show that a

government official or someone acting under government consent or acquiescence

would torture Kroi if he returned to Albania.

      Kroi appealed to the BIA and argued that the IJ erred in (1) finding that he

was not subject to past persecution because he was subjected to pain and suffering

by Albanian police officers and because persecution need not be physical; (2)

determining that his fear of future persecution is not objectively or subjectively

reasonable; (3) concluding that there existed no nexus between the attempted

robbery and his claim of past persecution on account of his political beliefs; (4)

finding that his fear of harm upon return to Albania stemmed from general strife in

the country rather than his membership in the DP or political beliefs; (5) ruling

that there was no evidence that Kroi would suffer future persecution in Albania;

and (6) refusing to withhold removal or grant CAT relief. The BIA affirmed the

IJ’s decision without opinion, pursuant to 8 C.F.R. § 1003.1(e)(4). Kroi filed this

timely petition for review.

                                          7
                                    II. DISCUSSION

       On appeal, Kroi advances three main arguments. First, he contends that the

extortion and police detention he suffered constitute past persecution on account

of his membership in the DP and his political opinion. He argues that this past

persecution establishes a presumption that he has a well-founded fear of future

persecution if he returns to Albania, and that his fear is both subjectively and

objectively reasonable in light of his experiences and the country conditions in

Albania. Second, Kroi contends that the persecution he endured qualifies him for

withholding of removal. Third, he avers that he is entitled to CAT relief because

he will be subjected to torture by the government due to his political beliefs should

he return to Albania.3

       When the BIA summarily affirms the decision of IJ without an opinion, we

review the IJ’s decision as the final removal order. Sepulveda v. U.S. Attorney

Gen., 401 F.3d 1226, 1230 (11th Cir. 2005) (per curiam). We review the IJ’s

factual determinations under the substantial evidence test, and we “must affirm the

[IJ’s] decision if it is ‘supported by reasonable, substantial, and probative evidence



       3
        Because Kroi’s removal proceedings commenced after 1 April 1997, his case is governed
by the permanent provisions of the INA, as amended by the Illegal Immigration Reform and
Immigrant Responsibility Act of 1996 (“IIRIRA”). Gonzalez-Oropeza v. U.S. Att’y Gen., 321 F.3d
1331, 1332 (11th Cir. 2003) (per curiam).

                                              8
on the record considered as a whole.’” Al Najjar v. Ashcroft, 257 F.3d 1262,

1283-84 (11th Cir. 2001) (citation omitted). Because the substantial evidence

standard is highly deferential, we can reverse the IJ’s decision “only if the

evidence ‘compels’ a reasonable fact finder to find otherwise.” Sepulveda, 401

F.3d at 1230 (citation omitted). We review de novo the IJ’s ruling to the extent

that it is based on the interpretation of applicable statutes. Mazariegos v. U.S.

Attorney Gen., 241 F.3d 1320, 1324 (11th Cir. 2001). With these standards in

mind, we will address each of Kroi’s claims in turn.

A.    Asylum

      Any alien who arrives in the United States or is present in the United States

may apply for asylum. See 8 U.S.C. § 1158(a)(1). The Attorney General has

discretion to grant the alien’s application if the alien qualifies as a “refugee” under

8 U.S.C. § 1101(a)(42)(A). § 1158 (b)(1). According to the statute, a “refugee” is

      any person who is outside any country of such person’s nationality or,
      in the case of a person having no nationality, is outside any country in
      which such person last habitually resided, and who is unable or
      unwilling to return to, and is unable or unwilling to avail himself or
      herself of the protection of, that country because of persecution or a
      well-founded fear of persecution on account of race, religion,
      nationality, membership in a particular social group, or political
      opinion . . . .

§ 1101(a)(42)(A) (emphasis added). The asylum applicant carries the burden of



                                           9
proving that he meets this definition. See Al Najjar, 257 F.3d at 1284.

      To establish asylum eligibility based on group membership or political

opinion, the alien must, with specific and credible evidence, establish that he

suffered past persecution on account of his group membership or political opinion,

or that he has a “well-founded fear” of future persecution on account of his

political opinion or group membership. 8 C.F.R. § 208.13(a), (b); accord

Sepulveda, 401 F.3d at 1231. “Demonstrating such a connection requires the alien

to present specific, detailed facts showing a good reason to fear that he or she will

be singled out for persecution on account of such an opinion [or other statutory

factor].” Al Najjar, 257 F.3d at 1287 (internal quotations and citation omitted)

(emphasis in original). In other words, to obtain relief, an asylum applicant must

show more than that he has a particular political opinion; he must show that he

was persecuted because of that opinion. INS v. Elias-Zacarias, 502 U.S. 478, 483,

112 S. Ct. 812, 816 (1992).

      1.     Past Persecution

      Although the INA does not explicitly define “persecution,” we have

recognized that “[n]ot all exceptional treatment is persecution,” Gonzalez v. Reno,

212 F.3d 1338, 1355 (11th Cir. 2000), that “persecution . . . requir[es] more than a

few isolated incidents of verbal harassment or intimidation,” and that “[m]ere

                                         10
harassment does not amount to persecution.” Sepulveda, 401 F.3d at 1231

(internal quotations omitted). As a general rule, “behavior . . . must threaten

death, imprisonment, or the infliction of substantial harm or suffering” in order to

qualify. See Sharif v. INS, 87 F.3d 932, 935 (7th Cir. 1996). “Threats alone

generally do not constitute actual persecution; only rarely, when they are so

immediate and menacing as to cause significant suffering or harm in themselves,

do threats per se qualify as persecution.” Vatulev v. Ashcroft, 354 F.3d 1207,

1210 (10th Cir. 2003); see also Sepulveda, 401 F.3d at 1231 (menacing telephone

calls and threats did not constitute past persecution). Similarly, confinement and

detention by the police do not necessarily constitute persecution. See Nelson v.

INS, 232 F.3d 258, 264 (1st Cir. 2000) (three episodes of solitary confinement,

each accompanied by physical abuse, did not constitute persecution); Kapcia v.

INS, 944 F.2d 702, 704, 708 (10th Cir. 1991) (no persecution where alien was

“arrested four times, detained three times, and beaten once”); Kubon v. INS, 913

F.2d 386, 388 (7th Cir. 1990) (brief confinement in opposition to totalitarian

regime not necessarily past persecution).

      In this case, we conclude that substantial evidence supports the IJ’s finding

that Kroi did not establish that he suffered past prosecution. First, the two to three

hour detention by the police does not necessarily rise to the level of past

                                          11
persecution. Kroi was not harmed physically, his detention was brief, and he was

not charged with any crime. Second, the extortion attempts and threats, although

unpleasant, do not necessarily constitute past persecution. Third, even if the

conduct does rise to the level of persecution, the record does not compel a finding

that Kroi was singled out for persecution on account of his DP membership.

Particularly in light of the widespread crime and corruption in Albania, Kroi’s

testimony that alleged communists attempted to take money from him both before

and after he joined the DP weakens any inference that he was targeted because of

his political beliefs and affiliations. See Perlera-Escobar v. Executive Office for

Immigration, 894 F.2d 1292, 1298-99 (11th Cir. 1990) (noting that we must affirm

the BIA’s decision that there exists no nexus between the harassment and a

protected ground, even if other inferences about the tormentors’ motives may be

drawn, so long as substantial evidence supports the BIA’s conclusion).

      2.     Well-Founded Fear of Future Persecution

      An applicant can establish a well-founded fear of persecution if (1) he has a

fear of persecution in his country of origin; and (2) there exists a reasonable

possibility that he will suffer persecution if she returns; and (3) he is unable or




                                          12
unwilling to return to her country due to that fear.4 8 C.F.R. § 208.13(b)(2). “An

applicant must demonstrate that his . . . fear of persecution is subjectively genuine

and objectively reasonable.” Al Najjar, 257 F.3d at 1289 (internal quotation

omitted). We have held that an imputed political opinion may form the basis for a

well-founded fear of persecution within the meaning of the INA. Id. (internal

quotations and citations omitted).

       We conclude that substantial evidence supports the IJ’s finding that Kroi

did not demonstrate a well-founded fear of future persecution on account of a

protected ground. As stated previously, the record does not compel a finding that

Kroi was targeted or will be targeted on account of his DP membership or political

opinion. Accordingly, the IJ did not err in denying Kroi’s petition for asylum.

B.     Withholding of Removal

       An alien who seeks withholding of removal under the INA must

demonstrate that his “life or freedom would be threatened in [the country of

removal] because of the alien’s race, religion, nationality, membership in a

particular social group, or political opinion.” 8 U.S.C. § 1231(b)(3)(A); accord

Mendoza v. U.S. Attorney Gen., 327 F.3d 1283, 1287 (11th Cir. 2003). The alien


       4
        Applicants who establish past persecution are presumed to have a well-founded fear of
future persecution. 8 C.F.R. § 208.13(b)(1)(ii). Because Kroi has not established past persecution,
however, he is not entitled to this presumption.

                                                13
must show that he “more-likely-than-not would be persecuted or tortured upon his

return” to his country. Mendoza, 327 F.3d at 1287. As with an asylum claim, the

alien must demonstrate some nexus between the alleged persecution or fear of

persecution and one of the five protected grounds. See Perlera-Escobar, 894 F.2d

at 1297 (“Even a clear probability that an alien’s life is threatened without any

indication that the basis of the threat is related to a statutorily enumerated ground

is insufficient to establish eligibility for relief.”). The standard for withholding

removal is more stringent than the “well-founded fear” standard for asylum, and

an applicant unable to meet the “well-founded fear” standard for asylum is usually

unable to qualify for withholding of removal. See D-Muhumed v. U.S. Attorney

Gen., 388 F.3d 814, 819 (11th Cir. 2004).

      In this case, Kroi failed to meet the lower burden required to establish a

“well-founded” fear of future persecution in Albania. Accordingly, he cannot

meet the higher withholding of removal standard. We affirm the IJ’s denial of

Kroi’s application for withholding of removal.

C.    Relief Under CAT

      To obtain withholding of removal under the CAT’s implementing

regulations, an alien must establish that he “more likely than not” will be tortured

upon return to his home country. 8 C.F.R. § 208.16(c)(2). “Torture” is defined as

                                          14
      any act by which severe pain or suffering, whether physical or mental,
      is intentionally inflicted on a person for such purposes as obtaining
      from him or her or a third person information or a confession,
      punishing him or her for an act he or she or a third person has
      committed or is suspected of having committed, or intimidating or
      coercing him or her or a third person, or for any reason based on
      discrimination of any kind, when such pain or suffering is inflicted by
      or at the instigation of or with the consent or acquiescence of a public
      official or other person acting in an official capacity.

Id. § 208.18(a)(1). Because applicants seeking CAT relief must meet a higher

burden of proof than applicants seeking asylum, those who cannot prove a “well-

founded fear” to obtain asylum usually cannot prove entitlement to relief under

CAT. See Najjar, 257 F.3d at 1303.

      In this case, the record does not compel a finding that Kroi would be

tortured by someone acting “at the instigation of or with the consent or

acquiescence of a public official or other person acting in an official capacity.” 8

C.F.R. § 208.18(a)(1). Further, Kroi failed to demonstrate a “well founded fear”

of future persecution upon return to Albania, and it thus follows that Kroi failed to

show that it was more likely than not he would be tortured on account of a

protected factor. Accordingly, the IJ did not err in denying Kroi CAT relief.

                               III. CONCLUSION




                                         15
      Because substantial evidence supports the IJ’s determination that Kroi is not

entitled to asylum, withholding removal, or CAT relief, Kroi’s petition is

DENIED.




                                        16